Exhibit 10.9
Summary of Pixelworks Non-Employee Director Compensation
Cash compensation:

         
Board Member Retainer
    $27,000 per year  
 
     
Audit Committee Retainer
    $8,000 per year, regular member
$16,000 per year, Chair
 
     
Compensation Committee Retainer
    $5,000 per year, regular member
$10,000 per year, Chair
 
     
Nominating and Governance
Committee Retainer
    $3,000 per year, regular member
$6,000 per year, Chair

Cash compensation is paid in quarterly increments.
Stock Compensation Plan:
6,000 shares per year (measured from annual meeting to annual meeting), policy
to begin with term in office beginning with the 2009 annual meeting. New
non-employee Board members will receive an initial recruitment grant of 10,000
shares.
Other:
Mr. Alley’s director compensation is determined by the CEO Transition Agreement
dated and effective December 12, 2006, by and between Allen Alley and
Pixelworks, Inc. (Exhibit 10.10 to the Company’s Annual Report on Form 10-K
filed on March 12, 2007).

 